                     Case 1:19-cr-00704-LAP Document 17 Filed 10/10/19 Page 1 of 25
..-· ... \


              UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK
             -- -   -------------------------------     X

             UNITED STATES OF AMERICA

                               - v. -                          SEALED
                                                               INDICTMENT
             BRANDON BECKER and
             STEVEN BREIER,                                    S2 19 Cr. 704    (LAP)

                               Defendants.

             ------------------------------------ X



                                          COUNT ONE
                       (Conspiracy to Commit Wire Fraud and Bank Fraud)

                         The Grand Jury charges:

                                 OVERVIEW OF THE FRAUD SCHEME

                         1.    From in or about 2012 through at least in or

             about 2015, BRANDON BECKER and STEVEN BREIER, the defendants,

             together with others known and unknown, participated in a

             s~heme to fraudulently obtain millions of dollars of

             credit/debit card processing from a financial institution

             C'Bank-1") and its payment processor ("Payment Processor-1")
              '
             by submitting falsified merchant applications in the names of

             various sham co~panies.      The merchant applications falsified

             material information relevant to the decision of Bank-1,

             Payment Processor-1, and their processing partners, to issue

             payment card processing services and make payments to those

             sham merchants.     The merchant applications falsified the name
      Case 1:19-cr-00704-LAP Document 17 Filed 10/10/19 Page 2 of 25




and nature of the underlying business, and details about the

business's physical site and employees, among other things.

           2.   BRANDON BECKER and STEVEN BREIER, the

defendants, and their co-conspirators perpetrated the scheme

through Card~eady, LLC ("CardReady"), a California-based

company of which BECKER served as the chief executive officer
 '
("CEO") and to which BREIER brought potential merchant

clients.   In return for extraordinary fees, ranging up to a

third of a merchant's transaction volume, CardReady made it

possible for certain merchants engaged in deceptive sales

practices to conceal their identities, gain and maintain

access to the payment card processing system, spread out

charges across multiple sham merchant accounts, and obtain

money from payment processors and federally insured banks,

including Payment Processor-1 and Bank-1.

           3.       In one particular instance, the scheme enabled

payment card processing for a Florida-based telemarketing
                f

s~heme operated by "Telemarketer-1," a telemarketer that sold

credit card interest rate reduction and debt reduction

programs, as well as other purported "budgeting" services, to

thousands of customers carrying substantial credit card debt.

(~he "Telemarketing Scheme").      The Telemarketing Scheme


                                    2
        Case 1:19-cr-00704-LAP Document 17 Filed 10/10/19 Page 3 of 25




enabled Telemarketer-1 to process over $19 million in
    '
transactions from its customers across 26 sham merchant

accounts.    Over $6 million of that amount was ultimately

repaid to consumers in refunds and chargeba~ks based on

customers' allegations of fraud, deceptive tactics, and

failure to receive the purchased services, among other

things. 1

                    Relevant Persons and Entities

            4.    From at least in or about 2012 through in or

about 2015 (the "Relevant Time Period"), BRANDON BECKER, the

defendant, was the CEO and de facto head of CardReady.

            5.   At all times relevant to this Indictment,

STEVEN BREIER, the defendant, was a sales agent for CardReady,

who introduced BRANDON BECKER, the defendant, and CardReady to

various high risk merchants seeking to obtain payment

processing purposes in exchange for commissions based in part

on a portion of such merchants' card processing volume.

            6.   During t0e Relevant Time Period, Telemarketer-1

was a set of affiliated companies located in Florida, whose


1 Unlike a refund, which is voluntarily processed by the merchant, a
chargeback is a reversal of a transaction initiated by the customer
tµrough his or her credit card company due to unauthorized use,
fFaud, or failure to receive the product or serviced purchased,
among other things.

                                     3
         Case 1:19-cr-00704-LAP Document 17 Filed 10/10/19 Page 4 of 25




telemarketers cold-called customers and sold them various

purported financial services at costs ranging from

approximately $695 to at least $1,495.          Telemarketer-1 was a

client of CardReady that obtained card processing services for

its transactions from Bank-1 and Payment Processor-1.

             7.    During the- Relevant Time Period, CardReady was

a company headquartered in Los Angeles, California, commonly

referred to in the payment card processing industry referred

to as a "sales agent" or sub-Independent Sales Organization

(~sub-ISO").      CardReady offered card processing service~ to

businesses that wanted to be able to accept credit or debit

cards.     Specifically, among other things, CardReady helped to

prepare and submit merchant applications to a New York City-

based independent sales organization (the "New York ISO") that

had a contractual relationship with Payment Processor-1 and

B?-nk-1.

             8.    During the Relevant Time Period, the New York

ISO was a company headquartered in New York City, New York.

Tµe New York ISO, among other things, reviewed and evaluated

n~w merchant applications submitted by CardReady to determine

whether to accept the merchant for processing with Payment

Processor-1 and Bank-1 pursuant to the standards and


                                       4
>   i'

               Case 1:19-cr-00704-LAP Document 17 Filed 10/10/19 Page 5 of 25




         guidelines set forth by the New York ISO, Payment Processor-1,

         and Bank-1.

                        9.    During the Relevant Time Period, Payment

         Processor-1 was a limited liability company with a principal

         place of business in Atlanta, Georgia.         Payment Processor-1

         provided payment technology and card processing services for

         Bank-1.

                    10.       During the Relevant Time Period, Bank-1 was a

         financial institution headquartered in Sioux Falls, South

         Dakota, the deposits of which were then insured by the Federal

         Deposit Insurance Corporation ("FDIC").

                             The Payment Card Processing Industry

                    11.       In order to accept payment cards (i.e.r credit

         and debit cards) from customers purchasing goods and services,

         a business is required to complete a merchant application and

         establish a merchant account with a sponsoring bank that is a

         member of the "Credit Card Networks" (e.g.r Visa, MasterCard,

         American Express, and Discover) that authorize merchants to
                   .,

         accept payments through the payment card system.           Various

         entities often act as intermediaries between merchants and

         sponsoring banks.        These entities sometimes include sales

         agent companies like CardReady, which find merchants, agree to


                                               5
             Case 1:19-cr-00704-LAP Document 17 Filed 10/10/19 Page 6 of 25
•'
 -~
' •'




       obtain processing services for the merchants, and submit

       merchant applications to an ISO, payment processor, and/or

       sponsoring bank.   Other intermediaries can include ISOs that

       review merchant applications, and submit acceptable merchants

       to obtain payment processing services from the payment

       processor and the sponsoring bank associated with the ISO.

                 12.   These relationships are often regulated by

       contracts among the sales agent, the ISO, the payment

       processor, and the sponsoring bank, which incorporate

       contractually agreed-upon guidelines, policies, rules, and

       standards from the Credit Card Networks, sponsoring bank, and

       its associated payment processor (collectively, and as

       relevant to CardReady, the "Guidelines").

                 13.   During the Relevant Time Period, the Guidelines

       prohibited CardReady from submitting to the New York ISO for

       payment processing certain "unqualified" businesses, including

       those marketing debt consolidation, credit repair, and

       interest rate reduction services.       The Guidelines also

       prohibited the New York ISO or Payment Processor-1 from

       accepting merchants engaging in deceptive tactics to avoid

       chargeback monitoring programs, such as by splitting their




                                           6
'   .         Case 1:19-cr-00704-LAP Document 17 Filed 10/10/19 Page 7 of 25




        transactions among sham merchant accounts opened in other

        entities' names, among other things.

                         Means and Methods of the Conspiracy

                  14.     In or about 2012, STEVEN BREIER, the defendant,

        introduced Telemarketer-1 to BRANDON BECKER, the defendant,

        and CardReady.     BECKER and BRIER negotiated a deal with a co-

        conspirator, the principal of Telemarketer-1,       ("CC-1") to

        provide payment card processing for Telemarketer-1.         Pursuant

        to this agreement, CardReady would retain approximately one-

        third of Telemarketer-l's credit card sale transactions in

        exchange for providing Telemarketer-1 access to the payment

        c~rd processing network.     Under a side agreement between

        BECKER and BREIER, BREIER would receive approximately one-half

        of CardReady's share of the profits from this deal.

                  15.     During the Relevant Time Period, Telemarketer-1

        was engaged in a marketing scheme in which it cold-called

        customers and offered services, including debt consolidation

        and interest-rate reduction, which were prohibited by the

        Guidelines and which -    as BRANDON BECKER and STEVEN BREIER,

        the defendants, well knew - would produce chargebacks from

        dissatisfied customers far in excess of the number and rate of

        c,hargebacks permitted under the Guidelines.


                                            7
      Case 1:19-cr-00704-LAP Document 17 Filed 10/10/19 Page 8 of 25




          16.     In securing payment card processing for

Telemarketer-1, BRANDON BECKER and STEVEN BREIER, the

defendants, together with others known and unknown, concealed
  I
that Telemarketer-1 was the true underlying merchant.         During

the
  ,
    Relevant Time Period, BECKER, BREIER, and their co-

copspirators, over a period of more than twenty months,

created approximately 26 sham merchant companies, each headed

by a "signer" (the "Sham Merchants" and the associated

merchant accounts, the "Sham Merchant Accounts").

          17.     The 26 "signers" for the 26 Sham Merchants

typically had no business of their own, and lacked knowledge

of Telemarketer-l's business.     In return for signing the

paperwork provided to them, the signers were paid a nominal

fee from CardReady.

          18.     BRANDON BECKER and STEVEN BREIER, the

defendants, and others known and unknown, prepared and

coordinated fraudulent merchant applications for each of the

Sham Merchants.     Those merchant applications falsely described

the purported business, physical site, and employees of each

of the Sham Merchants to make them look like legitimate

independent businesses, and make it more likely that the

associated Sham Merchant Account would be approved for


                                   8
,..,i'

               Case 1:19-cr-00704-LAP Document 17 Filed 10/10/19 Page 9 of 25




         processing by the New York ISO, Payment Processor-1, and Bank-

         1.

                   19.   The merchant application for each Sham Merchant

         also concealed the Sham Merchant's true association with

         Tele~arketer-1, as well as with other prior Sham Merchant

         Accounts used for Telemarketer-l's transactions, including

         Sham Merchant Accounts previously terminated by Bank-1 and

         Payment Processor-1 for excessive chargebacks.

                   20.   BRANDON BECKER and STEVEN BREIER, the

         defendants, together with others known and unknown, caused

         CardReady to submit the false merchant applications for the

         Sham Merchants to the New York ISO.        In furtherance of the

         scheme, BECKER and BREIER caused phone calls and e-mails to be

         made from CardReady's offices in California to the New York

         ISO's offices in New York City.        The New York ISO approved the

         Sham Merchant Accounts and under the authority delegated to

         it, opened the accounts for payment processing with Payment

         Processor-1 and Bank-1.

                   21.   BRANDON BECKER, the defendant, caused bank

         accounts to be opened for each of the Sham Merchants, in order

         to obtain transaction payments from Bank-1.        The bank accounts

         were controlled by BECKER and other employees at CardReady,


                                            9
. •'
                Case 1:19-cr-00704-LAP Document 17 Filed 10/10/19 Page 10 of 25




       and not by the signers on whose behalf the accounts were

       purportedly opened.

                    22.   Between 2012 and 2014, Bank-1 processed over

       $19 million in sales from customers of Telemarketer-1 through

       the bank accounts associated with the 26 Sham Accounts.             Bank-

       1 also processed certain additional transactions through some

       of the Sham Merchant Accounts in or about 2015, including

       chargebacks.

                    23.   By steering Telemarketer-l's payment processing

       through these Sham Merchant Accounts, BRANDON BECKER and

       STEVEN BREIER, the defendants, and their co-conspirators

       accomplished a number of fraudulent purposes.

                          a.    First, the use of these Sham Merchant

       Accounts made it possible for Telemarketer-1 and other high-

       risk merchants to conceal their identities from Payment

       Processor-1 and Bank-1 and maintain payment card processing.

       This was particularly relevant as Payment Processor-1

       repeatedly required CardReady to close individual Sham

       Merchant Accounts because of excessive chargebacks and reports
        '   ;

       of sales of prohibited services. BECKER and BREIER then caused

       C~rdReady to quickly replace the closed Sham Merchant Accounts

       with new Sham Merchant Accounts, precluding Payment Processor-


                                             10
      Case 1:19-cr-00704-LAP Document 17 Filed 10/10/19 Page 11 of 25




1 from shutting down its processing of Telemarketer-1 and

other high-risk merchants.

                b.    Second, the fraudulent processing scheme
  '
enabled Telemarketer-1 and other high-risk merchants to spread

out their charges, refunds, and chargebacks across multiple

Sham Merchant Accounts.     This enabled them to evade chargeback

monitoring programs operated by Bank-1, Payment Processor-1,

and the New York ISO.

                c.    For example, under the Guidelines,

merchant accounts that accrued over 100 chargebacks per month

and a ratio of more than 1% of chargebacks to transactions,

were likely to be flagged and terminated.        The Sham Merchant

Accounts in the Telemarketing Scheme averaged over 10%

chargebacks every month after July 2013, and ranged as high as

approximately 61% chargebacks in August 2014, two months

before the last of the Sham Merchant Accounts was terminated

by Payment Processor-1.     Collectively, these Sham Merchant

Accounts exceeded 100 chargebacks per month from at least

about July 2013 through October 2014.       However, because

Telemarketer-l's transactions were split across the Sham

Merchant Accounts, none of th,e Sham Merchant Accounts

individually exceeded 100 chargebacks a month, making it less


                                   11
      Case 1:19-cr-00704-LAP Document 17 Filed 10/10/19 Page 12 of 25




likely that each Sham Merchant Accounts would be expeditiously

flagged and terminated.

                       STATUTORY ALLEGATIONS

          24.   From at least in or about 2012 through at least

in or about 2015, in the Southern District of New York and

elsewhere, BRANDON BECKER and STEVEN BREIER, the defendants,

and others known and unknown, willfully and knowingly did

combine, conspire, confederate, and agree together and with

each other to commit wire fraud, in violation of Title 18,

United States Code, Section 1343, and bank fraud,        in violation

of Title 18, United States Code, Section 1344.

          25.   It was a part and an object of the conspiracy

that BRANDON BECKER and STEVEN BREIER, the defendants, and

others known and unknown, willfully and knowingly, having

devised and intending to devise a scheme and artifice to

defraud, and for obtaining money and property by means of

false and fraudulent pretenses, representations and promises,

would and did transmit and cause to be transmitted by means of

wire, radio, and television communication in interstate and

foreign commerce, writings, signs, signals, pictures, and

sounds for the purpose of executing such scheme and artifice,

in violation of Title 18, United States Code, Section 1343, to


                                   12
           Case 1:19-cr-00704-LAP Document 17 Filed 10/10/19 Page 13 of 25
,,



     wit, BECKER and BREIER engaged in a scheme at CardReady to

     create shell companies, falsify merchant applications, and

     submit sham merchant accounts to obtain payment card

     processing services and to obtain more than $19 million from a

     financial institution, Bank-1, which scheme involved the use

     of interstate wires, including interstate wires into and out

     of the Southern District of New York.

               26.   It was further a part and an object of the

     conspiracy that BRANDON BECKER and STEVEN BREIER, the

     defendants, and others known and unknown, willfully and

     knowingly, would and did execute and attempt to execute a

     scheme and artifice to defraud a financial institution, the

     deposits of which were then insured by the Federal Deposit

     Insurance Corporation(~FDIC"), and to obtain moneys, funds,

     credits, assets, securities, and other property owned by, and

     under the custody and control of, such financial institution,

     by means of false and fraudulent pretenses, representations,

     and promises, in violation of Title 18, United States Code,
      I
     Section 1344, to wit, BECKER and BREIER engaged in a scheme to
      I




     falsify merchant applications and create sham merchant
      '

     accounts to obtain payment card processing services and to

     obtain more than $19 million from Bank-1.


                                        13
      Case 1:19-cr-00704-LAP Document 17 Filed 10/10/19 Page 14 of 25




         (Title 18, United States Code, Section 1349.)

                           COUNT TWO
        (Conspiracy to Make False Statements to a Bank)

          The Grand Jury further charges:

          27.   From between in or about 2012 through in or

about 2015, in the Southern District of New York, and

elsewhere, BRANDON BECKER and STEVEN BREIER, the defendants,

and others known and unknown, willfully and knowingly

combined, conspired, confederated, and agreed together and

with
 I
     each other to commit an offense against the United

States, to wit, making a false statement to a bank, in

violation of Title 18, United States Code, Section 1014.

          28.   It was part and object of the conspiracy that

BRANDON BECKER and STEVEN BREIER, the defendants, and others

known and unknown, willfully and knowingly, made false

statements for the purpose of influencing the action of a

financial institution, as defin~d in Title 18, United States
 I


C9de, Section 20, upon an application, advance, discount,

purchase, purchase agreement, repurchase agreement,

c9mmitment, or loan, by stating and causing to be stated false·

information on merchant applications and other documents

submitted through CardReady to obtain and maintain payment

card processing, including as to the nature of the merchant's

                                   14
      Case 1:19-cr-00704-LAP Document 17 Filed 10/10/19 Page 15 of 25




business, employees, and storefront, when in truth and in

fact, as BECKER and BREIER well knew, such statements on the

merchant account applications and other documents were false.

                             Overt Acts

          29.   In furtherance of this conspiracy and to effect

the unlawful objects thereof, the following overt acts were

committed in the Southern District of New York and elsewhere.

                a.    On or about the dates set forth below,

BRANDON BECKER, STEVEN BREIER, the defendants, and others

ca.used the following Sham Accounts to be opened pursuant to

falsified merchant applications submitted via interstate wires

to the New York ISO in the Southern District of New York, in

order to process credit and debit card transactions for an

underlying telemarketing business selling debt consolidation

and interest rate reduction services, as well as other

purported "budgeting" services.




                                   15
      Case 1:19-cr-00704-LAP Document 17 Filed 10/10/19 Page 16 of 25




              MERCHANT ACCOUNT               OPEN       CLOSED

       Sham   Merchant   Account-1         04/22/13     9/5/13
       Sham   Merchant   Account-2         10/24/13    5/31/14
       Sham   Merchant   Account-3         05/28/13     9/5/13
       Sham   Merchant   Account-4         07/05/13    10/18/13
       Sham   Merchant   Account-5         04/11/14     7/9/14
       Sham   Merchant   Account-6         11/01/12    5/28/14
       Sham   Merchant   Account-7         06/09/14    10/24/14
       Sham   Merchant   Account-8         08/29/13    11/14/13
       Sham   Merchant   Account-9         10/24/13    1/27/14
       Sham   Merchant   Account-lo        02/15/13     9/5/13
       Sham   Merchant   Account-11        06/13/13     9/5/13
       Sham   Merchant   Account-12        07/30/13    2/28/14
       Sham   Merchant   Account-13        02/04/14     7/3/14
       Sham   Merchant   Account-14        02/10/14     7/3/14
       Sham   Merchant   Account-15        07/25/13    2/28/14
       Sham   Merchant   Account-16        09/04/12     6/9/14
       Sham   Merchant   Account-17        03/08/13     7/25/14
       Sham   Merchant   Account-18        11/01/12      6/9/14
       Sham   Merchant   Account-19        01/15/14     5/7/14
       Sham   Merchant   Account-20        02/01/14    5/31/14
       Sham   Merchant   Account-21        06/09/14    10/20/14
       Sham   Merchant   Account-22        02/10/14     4/29/14
       Sham   Merchant   Account-23        01/14/14    5/31/14
       Sham   Merchant   Account-24        09/04/13    1/27/14
       Sham   Merchant   Account-25        01/23/14     7/7/14
       Sham   Merchant   Account-26        03/12/14     9/13/14

               b.     On or about April 25, 2013, an executive

employee of CardReady ("Employee-1") sent BECKER and BREIER an

e-mail forwarding a press release and complaint from the

Federal Trade Commission ("FTC") about a civil action the FTC

had brought against a telemarketing scam similar to the

Telemarketing Scheme, with the headline "FTC Brings Seventh


                                      16
         Case 1:19-cr-00704-LAP Document 17 Filed 10/10/19 Page 17 of 25




Action in Three Months Against Debt Relief Companies Tampa

Telemarketers Alleged to Have Falsely Promised To Save

Consumers Thousands on Credit Card Debt."           In that email,

Employee-1 wrote, in part, "From what I see there is great

exposure and we should be shutting this animal down as quickly

as we can do so without it crashing. If they do not have a

defense for the type of charges contained in the link here,

than there is no defense that will work and our merchants are

fully exposed."

                   c.    On or about May 23, 2014, BECKER wrote an

email to Employee-1 stating, in part, "I'm seeing the

[Telemarketer-1] refunds and [chargebacks] at high numbers -

we really need to start building the reserve from his side if

were [sic] to wind out of this. Especially with the hope of

keeping the funds we already earned, which we must for all the

risk."

                   d.    On or about May 23, 2014, in an email in

response to BECKER's e-mail described in ·the preceding

subparagraph, Employee-1 characterized the numbers as "pretty

awful," and attached a spreadsheet ("Spreadsheet-1"), which

reflected information about the chargebacks on 24 Sham

Accounts used for the Telemarketing Scheme.


                                       17
..    Case 1:19-cr-00704-LAP Document 17 Filed 10/10/19 Page 18 of 25




                     i.     Spreadsheet-1, entitled "CB

     [chargeback] Activity 4 months to 5-23-14,n contained the

     names of the 24 Sham Merchant Accounts that had been

     opened to date, along with the dates they were opened and

     the dates that 12 of the accounts had been closed, as

     well as the dates certain additional Sham Merchant

     Accounts were scheduled to be closed by Payment

     Processor-1.

                    ii.     Next to the name of each Sham

     Merchant Account, Spreadsheet-1 contained a code number

     associated with BREIER, identifying BREIER as the "agentn

     associated with that Sham Merchant Account.         Another

     column, labeled "Sub Agent,n contained the name of

     Telemarketer-1 as well as the name of CC-1, for every one

     of the 24 Sham Merchant Accounts.

                     iii.   Spreadsheet-1 contained four tables

     reflecting sales and chargeback activity for each of

     approximately four months prior to about May 23, 2014.

     The "Sales" column contained entries for each of the Sham

     Merchant Accounts, with a total the bottom, indicating

     Telemarketer-l's collective sales spread across the Sham

     Merchant Accounts.     In the approximately four-month


                                   18
      Case 1:19-cr-00704-LAP Document 17 Filed 10/10/19 Page 19 of 25




     period depicted on Spreadsheet-1, the total sales for the

     Sham Merchant Accounts averaged approximately $1.1

     million a month.

                      iv.   Spreadsheet-1 reflected that, for the

     month of April 2014, the chargeback percentages ranged

     from about 4% to about 29% for each of the open Sham

     Merchant Accounts.     Spreadsheet-1 also reflected

     chargeback percentages for other months.

                e.    Spreadsheet-1 indicated that in

ap,proximately three months from March to May 2014, slightly

over $1 million was paid back to Telemarketer-l's customers

through refunds and chargebacks.

                f.    On or about May 27, 2014, Employee-1 sent

a 'substantively identical copy of Spreadsheet-1 to CC-1,

copying BREIER. Employee-1 wrote,       in part and substance,

"These numbers continue to be terrible.        If this program was

stopped we would bleed out nearly a million dollars in the

first three months.     We are going to have to take more

reserves to accumulate more protection."

                g.    From on or about June 2014, BECKER and

BREIER continued the Telemarketing Scheme, including

processing new sales charges from Telemarketer-l's customers


                                   19
      Case 1:19-cr-00704-LAP Document 17 Filed 10/10/19 Page 20 of 25




through the Sham Merchant Accounts, in order to protect

profits and create a reserve.

                 h.   In or about June 2014, BECKER and BREIER,

caused two new Sham Merchant Account applications to be

submitted to the New York ISO, for processing by Processor-1

an~ Bank-1 (the "June 2014 Sham Merchant Accounts").         Like the

prior sham merchant applications, these applications contained

material misrepr~sentations about (1) the identity of the true

merchant,   (2) the nature of the business the merchant was

engaged in, and (3) details about the site of the merchant's

business and its employees, among other things.

                 i.   Between in or about June 2014 and on or

about October 20, 2014, when Payment Processor-1 terminated

the last Sham Merchant Account's ability to process new sales,

more than $1.6 million was processed through the June 2014

Sham Merchant Accounts, for sales made by Telemarketer-1.

                 j.   On or about October 20, 2014, Bank-1

processed a sale of $1,495 through Sham Merchant Account-21.

            (Title 18, United States Code, Section 371.)




                                   20
..         Case 1:19-cr-00704-LAP Document 17 Filed 10/10/19 Page 21 of 25




                                 COUNT THREE
                                 (Wire Fraud)

               The Grand Jury further charges:

               30.   From at least in or about 2012 through at least

     in'or about 2015, in the Southern District of New York and

     elsewhere, BRANDON BECKER and STEVEN BREIER, the defendants,
       '
     willfully and knowingly, having devised and intending to

     devise a scheme and artifice to defraud, and for obtaining

     money and property by means of false and fraudulent pretenses,

     representations, and promises, transmitted and caused to be

     transmitted by means of wire, radio, and television

     communication in interstate and foreign commerce, writings,

     signs, signals, pictures, and sounds for the purpose of

     executing such scheme and artifice, to wit, BECKER and BREIER

     engaged in a scheme to falsify merchant applications and

     create sham merchant accounts to obtain payment card

     processing services and to obtain more than $19 million from

     Bank-1, which scheme involved the use of interstate wires,

     including interstate wires into and out of the Southern

     District of New York.

           (Title 18, United States Code, Sections 1343 and 2.)




                                        21
      Case 1:19-cr-00704-LAP Document 17 Filed 10/10/19 Page 22 of 25




                             COUNT FOUR
                             (Bank Fraud)

          The Grand Jury further charges:

          31.   From at least in or about 2012 through at least

in or about 2015, in the Southern District of New York and

elsewhere, BRANDON BECKER and STEVEN BREIER, the defendants,

and others known and unknown, did execute and attempt to

execute a scheme and artifice to defraud a financial

institution, the deposits of which were then insured by the

F~IC, and to obtain moneys, funds, credits, assets,

securities, and other property owned by, and under the custody

and control of, such financial institution, by means of false

and fraudulent pretenses, representations, and promises, to

wit, BECKER and BREIER engaged in a scheme to falsify merchant

applications and create sham merchant accounts to obtain

payment card processing services and to obtain more than $19

million from Bank-1.

     (Title 18, United States Code, Sections 1344 and 2.)

                       FORFEITURE ALLEGATION

          32.   As a result of committing the offenses alleged

in Counts One, Two, Three, and Four of this Indictment,

BRANDON BECKER and STEVEN BREIER, the defendants, shall

forfeit to the United States, pursuant to Title 18, United

                                   22
      Case 1:19-cr-00704-LAP Document 17 Filed 10/10/19 Page 23 of 25




States Code, Section 982 (a) (2) (A), any and all property

constituting or derived from, proceeds obtained directly or

indirectly, as a result of the commission of said offenses,

including but not limited to a sum of money in United States

currency, representing proceeds traceable to the commission of

said offenses.

                      Substitute Asset Provision

             33.   If any of the above-described forfeitable

property, as a result of any act or omission of BRANDON BECKER

or STEVEN BREIER, the defendants:

                   (1) cannot be located upon the exercise of due

diligence;

                   (2) has been transferred or sold to, or

deposited with, a third person;

                   (3) has been placed beyond the jurisdiction of

the Court;

                   (4) has been substantially diminished in value;

or

                   (5) has been commingled with other property

which cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21,

United States Code, Section 853(p) and Title 28, United States


                                    23
      Case 1:19-cr-00704-LAP Document 17 Filed 10/10/19 Page 24 of 25




Code, Section 2461(c), to seek forfeiture of any other

property of the defendant up to the value of the above

forfeitable property.


         (Title 18, United States Code, Sections 982,
        Title 21, United States Code, Section 853, and
         Title 28, United States Code, Section 2461.)




                                         G E ~ . BERMA~            =
                                         United States Attorney




                                    24
....
'      Case 1:19-cr-00704-LAP Document 17 Filed 10/10/19 Page 25 of 25




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK


                         UNITED STATES OF AMERICA

                                    -    v.   -

                     BRANDON BECKER and STEVEN BREIER

                                 Defendants.


                             SEALED INDICTMENT

                            S2 19 Cr. 704         (LAP)

                 (Title 18, United States Code, Sections
                       2, 371, 1343, 1344 & 1349.)




                                             GEOFFREY S. BERMAN
                                        United States Attorney.




        ~\e<:1 TnO\c:·tl-ten-1- + Ar~+ Wocrcn+
           +i\ed to/1~1q ~
